UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERZA NEAL,

                          Plaintiff,

                   -v.-
                                                     21 Civ. 3158 (KPF)
CAPITAL ONE BANK (USA), NATIONAL
                                              ORDER OF DISCONTINUANCE
ASSOCIATION; TRANSUNION LLC;
EQUIFAX INFORMATION SERVICES,
LLC,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 24, 2021, Plaintiff informed the Court that she has reached a

settlement in principle with Defendant Capital One Bank (USA), National

Association (“Capital One Bank”). Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs as to Capital One Bank; provided, however, that

within thirty (30) days of the date of this Order, the parties may submit to the

Court their own Stipulation of Settlement and Dismissal for the Court to So

Order. Otherwise, within such time Plaintiff may apply by letter for restoration

of the action to the active calendar of this Court in the event that the

settlements are not consummated. Upon such application for reinstatement,

the parties shall continue to be subject to the Court’s jurisdiction, the Court

shall promptly reinstate the action to its active docket, and the parties shall be

directed to appear before the Court, without the necessity of additional process,

on a date within ten (10) days of the application, to schedule remaining pretrial
proceedings and/or dispositive motions, as appropriate. This Order shall be

deemed a final discontinuance of the action with prejudice as to Capital One

Bank in the event that Plaintiff has not requested restoration of the case to the

active calendar within such 30-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case as to Capital One Bank.

      SO ORDERED.

Dated: June 29, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
